UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4691



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM HENRY JOHNSON, a/k/a Skip,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-02-69)


Submitted:   February 6, 2004          Decided:     February 27, 2004


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark F. Underwood, Huntington, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Miller A. Bushong III, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Henry Johnson appeals from the 84-month sentence

imposed after he pled guilty to distribution of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000).              Counsel has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

raising two issues but stating that, in his view, there are no

meritorious grounds for appeal.           Johnson was informed of his right

to file a pro se supplemental brief but has not done so.                     We

affirm.

           Counsel first questions whether the district court erred

in calculating the amount of drugs attributable to Johnson.                 At

sentencing, Johnson withdrew his objections to the drug quantity

calculation in the presentence report.            We therefore review only

for plain error.     See United States v. Osborne, 345 F.3d 281, 284

(4th Cir. 2003) (discussing standard of review).              Because Johnson

admitted that he was accountable for more than five but less than

twenty grams of crack, without determining a specific amount within

that   range,   we   find   no    plain   error   in   the   district   court’s

determination of the amount of drugs attributable to Johnson.

           Counsel next questions whether the district court erred

in refusing to reduce Johnson’s base offense level based upon his

minor role in the offense pursuant to U.S. Sentencing Guidelines

Manual § 3B1.2 (2001).           A district court may grant a two-level

adjustment to a defendant “who is less culpable than most other


                                     - 2 -
participants, but whose role could not be described as minimal.”

USSG § 3B1.2, comment. (n.5).   Our review of the record convinces

us that the district court did not clearly err in denying Johnson’s

request for a downward adjustment for his role in the offense.   See

United States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000)

(stating standard of review); USSG § 3B1.2, comment. (nn.3(A),

3(B)) (discussing role in the offense adjustment).

          As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Johnson’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                - 3 -